Citation Nr: 1719826	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residual chronic left ankle sprain.

2.  Entitlement to an evaluation in excess of 20 percent for postoperative residuals of a right knee injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  

In a March 2011 decision, the Board reopened a claim for service connection for a bilateral foot disorder; denied requests to reopen various service connection claims; and denied a claim for service connection a right shoulder disorder.  The Board also remanded the merits of the reopened bilateral foot disorder claim, the increased evaluation claim for the right knee disability, and the TDIU claim for further development.

In an October 2015 decision, the Board granted the bilateral foot disorder claim (effectuated in a November 2015 rating decision) and again remanded the increased evaluation claim for the right knee disability and the TDIU claim for further development.  In a January 2016 rating decision, the RO granted a separate noncompensable evaluation for the right knee surgical scar.  The case has since been returned to the Board for appellate review.
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

The Veteran was provided VA examinations in December 2015 and January 2016 while the case was in remand status; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the December 2015 and January 2016 VA examinations do not satisfy the requirements under Correia, another VA examination is required in this case.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Regarding the increased evaluation claim for the left ankle, the record shows that the Veteran submitted a timely notice of disagreement with the January 2016 rating decision, challenging the continued evaluation for this disability.  See March 2016 notice of disagreement.  The Veteran also challenged the continued evaluation for the right knee disability in that rating decision; however, that issue remains on appeal.  In addition, the Board notes that the RO notified the Veteran that the proposed rating reductions for other service-connected disabilities addressed in the January 2016 rating decision were not final, and the RO ultimately decided against taking final action to reduce those evaluations.  See April 2016 letter and April 2016 rating decision.  Thus, a remand is required for the AOJ to issue a statement of the case for the claim for an increased evaluation for the left ankle disability.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, as well as any treatment records in support of his TDIU claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from any non-VA treatment provider.  See March 2016 written statement (Veteran reported that he had an appointment with an outside medical doctor scheduled for May 2016).

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected postoperative residuals of a right knee injury.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).
In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in September 2008 and March 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  The AOJ should issue a statement of the case addressing the issue of entitlement to an evaluation in excess of 10 percent for a residual chronic left ankle sprain.  See March 2016 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

